DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the first three lines set forth that there are two hearing implants but the rest of the claim does not go further to explain how they are connected.  The claim appears to be just a listing of parts and is incomplete for omitting essential structural cooperative relationship between elements.
In claim 1, lines 18-23, “as a function of a normalized instantaneous energy…normalized based on a channel bandwidth…band pass signal” is vague, inferentially included, and makes the claim incomplete for omitting an element for first sensing/determining the instantaneous energy and then normalizing it before it is used in the claim.  It is suggested to first state an element to sense/determine the energy then normalize it.  The phrase is vague as it is unclear if this is a positive recitation of the structure and functions of this phrase and if this element is required in the prior art.  Similarly, throughout lines 18-23 it is unclear if these elements and functions are being positively recited, such as “corresponding to instantaneous output energy of a corresponding contralateral bandpass signal normalized…” as no element has been set forth to receive in one side of the hearing implant the signal from the contralateral side.  An element must first be set forth to send the contralateral signal, then receive it on the other side, and to normalize it, so that the function/system can use these signals.  Otherwise, all that is included is some relative function that develops an adjusted band pass signal for each of the band pass signals.  In addition, “based on a channel bandwidth of the corresponding…” needs to recite structure to receive or provide these signals. 
Similarly, claim 8 has these problems and must first set forth positive method step recitations to provide these functions and for the method to adjust the amplitude. In claim 8, line 17, “is adjusted…” is in the passive voice and it is unclear if this is meant to be a positive method step recitation.  It is suggested to use active voice, such as “adjusting…” to positively recite a method step.
In claim 2, lines 3 and 4, “band pass signals” are vague since claim 1 uses band pass signals.  If they are the same, then “the” should be used, such as “they are equal or larger for the band pass signals of a lower frequency compared…”.  Similarly, claim 9 has this problem.
In claim 3, line 2, “a dynamic inhibition adjustment function” is inferentially included and it is unclear if it is being positively recited or functionally recited.  If it is being positively recited, it is suggested to first state an element to provide the function, such as a memory or a controller.  Similarly, claim 10 has this problem. 
In claim 5, “the bandwidth energy” lacks antecedent basis. Similarly, claim 12 has this problem.
	In claim 6, “the bandwidth energy” lacks antecedent basis. “is a function of root mean square output amplitude integrated…” is inferentially included and makes the claim incomplete for omitting an element to first perform these calculations in order for the signal to be “a function” of them.  Similarly, claim 13 has this problem.
	In claim 15, “is determined…” is vague and makes the claim incomplete for not first setting forth what element is doing the determining.  In addition, the claim has not set forth any element to calculate the instantaneous output energy or the channel bandwidths.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lopez-Poveda (EP 2942976).  Due to the vague and indefinite language, and multiple inferentially included terms which makes it unclear whether the claims are positively reciting elements and steps of the inferential terms, as best understood by the examiner, the reference meets the claims as follows. Figure 1 shows the claimed microphone, with output signal to the bandpass filter bank, with channel compression module with medial olivocochlear reflex model (e.g. MOC control signal, which is a relative control signal, para. 33, etc.) that uses an inhibition adjusted control function (e.g. para. 37, etc.) and CIS processor (e.g. para. 33, etc.) that outputs a control modulation signal to the electrodes to provide the pulses to the electrodes and therefore necessarily has a pulse timing and coding module and pulse generation module since the system interprets the signals and applies stimulation.	Lopez-Poveda uses the exact same equations (e.g. equations 1, 2; pages 7, 8, etc.) as set forth in the applicant’s claim 3 for the inhibition-adjusted band pass signal and therefore “is adjusted as a function…”, and this application specifically references the WO 2015/169649 document in paragraph 33 (which is the same as Lopez-Poveda EP 2942976) for normalization and therefore meets the claimed limitations as best understood by the examiner due to the vague and indefinite language.
In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness), to include in the system and method of Lopez-Poveda, a pulse timing and coding module to develop stimulation timing signals to have pulse generation control circuitry to deliver the stimulation to the electrodes, as is well known and common knowledge in the art, since it would provide the predictable results or deciphering the electrical signals to deliver proper stimulation therapy to the cochlear electrodes.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 112 rejections, the claims may further be rejected under 112, 101, and/or rejected under 35 USC 102 and 103 with new art or art of record and the case made final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/25/22